   Case 7:18-cv-08386-NSR-PED Document 47-7 Filed 01/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



WILLIAM GUNNAR TRUITT,


                                 Plaintiff,

                                                          Civil Action No.: 7:18-cv-08386-NSR-PED
        -against-

                                                             CERTIFICATION OF SERVICE
SALISBURY BANK AND TRUST COMPANY;
AND SALISBURY BANCORP, INC.,


                                 Defendants.




        JENNIFER I. FISCHER, of full age, hereby certifies as follows:


        1.      I am an attorney-at-law and I am an associate of the law firm of Littler


Mendelson, P.C., counsel for Defendants Salisbury Bank and Trust Company and Salisbury


Bancorp, Inc. (together, "Defendants") in the above-captioned action.      I am familiar with the


facts set forth in this Certification.


        2.      On December 13, 2019. I caused the original and two copies of the following to


be filed with the Honorable Nelson S. Roman, U.S.D.J., United States District Court for the


Southern District of New York, United States Courthouse, 300 Quarropas Street, Courtroom 218,


White Plains, NY 10601 via hand delivery:


        (a)     Defendants" Notice of Motion for Summary Judgment, with accompanying
                Certification of Service;


        (b)     Declaration Of Jennifer I. Fischer In Support Of Defendants'         Motion For
                Summary Judgment (with exhibits);


        (c)     Brief In Support of Defendants' Motion for Summary Judgment;

        (d)     Defendants' Statement of Material Facts In Support of Its Motion for Summary
                Judgment;

        (e)     Declaration of Richard J. Cantele, Jr.;

        (f)     Declaration of Douglas Cahill;
    Case 7:18-cv-08386-NSR-PED Document 47-7 Filed 01/28/20 Page 2 of 2




         (g)    Proposed Order (sent via email pursuant to Your Honor's Individual Practices);
                and


         (h)    this Certification of Service.

         3.     On December 13, 2019, I caused a true and correct copy of the following to be


served on counsel for Plaintiff, Ted McCullough, Esq. and Robert B. Lower, Esq., McCullough


Ginsberg Montano & Partners LLP, 122 East 42nd Street, Suite 3505, New York, New York


10168 and James Coughlan, Esq., Coughlan Law Offices, LLP, P.O. Box 72, 22 Hutton Street,

Rhinecliff, New York 12574, via email and hand delivery (pursuant to Judge Roman's Individual


Practices):


         (a)    Defendants' Notice of Motion for Summary Judgment, with accompanying
                Certification of Service;


         (b)    Declaration Of Jennifer I. Fischer In Support Of Defendants'          Motion For
                Summary Judgment (with exhibits);


         (c)    Brief In Support of Defendants' Motion for Summary Judgment;


         (d)    Defendants' Statement of Material Facts In Support of Its Motion for Summary
                Judgment;


         (e)    Declaration of Richard J. Cantele, Jr.;


         Of)    Declaration of Douglas Cahill;


         (g)    Proposed Order; and


         (h)    this Certification of Service.


         3.     I certify under penalty of perjury that the foregoing statements made by me are

true.   I understand that if any of the foregoing statements made by me are willfully false, I am

subject to punishment.



                                                             s/ Jennifer I. Fischer
                                                             Jennifer I. Fischer


Dated: December 13, 2019




                                                  2
